Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 1 of 9




        EXHIBIT A
                   Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 2 of 9



                                    Superior Court of the District ofColumbia
                                      CIⅥ [L DIVIS10N― Civil Actions Branch
                                Indiana Avenue, N.W,, Suite 5000 Washington' D.C. 20001
                                 メephOng(202)87%1133 WebJta 11、 lw.dccou由 .gov
                                                                       Casc No.



                                                       COMPLAINT
                                             ofthis Courtis founded on D.C.Code§ H‑921.



                                                                     β L壽          hJJレ                                   ̲̲
                                                                    DEFENDANT




                                                        海′
                                                         ∫           Ч
                                                                     こ哺 ヽ 3‑裂 Oo
                                                                    Telephone Number

                                                     「Lぃ 、            ψ              'aJ P *l                                     tr/
                                                                                                                                      ″
                                                                                         ′
                                                                                         b′ ″
                                                                                    "ρ

  l.   Write a short and plain stateurent of your claim, including any relevant facts, dates, and locations:

                面爛                                                                                         L     錦ψれぃ″り

                                                                                                     of力 村仏
                                                                                         ス                                        4
                                                                                             ̀
                                                                                          ヽ




  ヽ暉 ヽ
     Fレ ハ‖                              也
                                                                                    ヽ
                                                                                             キ


                                                                                        W,tfr0.t
                                                                                                 、
                                                                                                       tvr+e|. q,<zC
                                                                                                                               デ￨し
                 卜 )R"研 ―                こズ
                                          k油 ′                             レ酬                    J
                             ,{s Vnnfinn                                                         ゞ                        、
                                                                                                                          }tト
                                                                                                                              コpn
                                                                                                                             ￨ホ


                   l中                                               子 L｀ て
                                                                                                                                      敵
 ■Wh        dた ftteシ ol翠 ,湯
                        l




                                      抄 螺 騨 摯 謝び暉
                                                            ￨              t拠


                            19″                         ″   /″・


                                                                                          fvlrlgr,wfq,avlh




Form CA‑3074[Rev.Nov.2017]                                                                       Super. Cr. Civ. R.   l
                  Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 3 of 9




 3.Stale ally otller inゃ nnation,Of
    0で ψΨWゝ         島か十&
     ″
               ̀メ




                                           tft.*,u( S.ecua-          i-           れ

                    ナ ク ″
                    ・
                                                                                  得

   β/




                                                                             しａ
                                                                              ｍ
  harass the Defendant(s). Superior Court       Civil Rules I I (b).
                   ルやヽハ′
                 戸′。   み
                                   ―




Subscribed and sworn to before me this̲̲̲̲̲̲」   2【 i4彪        上
                                                              ̲̲̲̲̲̲day of


                                                         ̀ノ
                             Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 4 of 9



l   l                                                     liuperior Court of the District of Columbil
                                                                         CtViL DIVISION
                                                                  Civil Actious Brruch
                                                500 Indiana Avenue, N.lV., Suite 5000 Washlngton,             D.C. 10001
                                                     felephone: (102) 879-l t33 \Vehsite: nwrv.dccourts.gov




                                                    ν,.

                                                                                                             L4導   ぬ口
                                                                                                                    Or
                     {Z-U*r+ }-ur*11{r
                                                                             Dし 艶ndant


                                                                             SU卜 ,10NS
               Io   the above nrmed Def'endant:

                       You are hereby sum::aoned and required to sewe an r\.uswer to the attached Complaint, either
               personally or through an attorney, within twenty one (21) days after service of this summoru upon yoq
               exclusive of the day of seryice. If you are being sued as an o[6cer or agency of the United States Governmsnt
               or the Distict of Columbia Covernment, you have slxty (60) days after service of this summons to sewe your
               Answer. A copy of the A-nswer must be mailed to the attomey for the plainti-ff rvho is suing you. The
               attorney's nrme axd address appear below. If plaintiffhas no attomen a copy of the Answer tnust be mailed
               to the   plaintiff    at the address stated on 1ff5 $rrrnmspg.

                    You are also required to file the orieixai Arswer rvith the Court in Suite 5000 at 500 Indiana Avetrue,
             N.W., berween 8:30 a.m. and 5:00 p.m., Ivlondays through Fridays or betlveeu 9:00 a,m. and 12;00 roor on
             Safurdays. You may file the original A:rswer with the Court either before you serve a copy of the Answer oo
             the plaintiff or ryithin seven (7) days a&er you have served tle plaintiff. If you fail to file an Aaswer,
            judgment by default may be entEred aeairst you for the relief dsEanded iu tbe complaint.

           [\oxr'z,,tS]r' p).'^

            '415 Jcrl St^q-qf $rorlhurrsh



           10濡 目置1ヨ 打竜口 1202)879‐ 4823                Vsur,lez appeler au (202) 479-4628 pouruna lraducuon
           u督 釧         千胴   ,に   o"94"8三       ′
                                                蹄   訓      建    mC,■ ■,A■ ■
                                                                                   '12021諄 11828二 讐             研
                                                                                                                           rF'
                I卜 IPORTANT:IF YOU FAIL TO FILE AN.ヽ NSWER WITH恥 :THE                                                                         YOU
          ̀ヽ
               NSWER.YOU FttL TO APPEAR AT ANY Tlヽ lE THE COURT NOTIFIES                                                                 DEFA口 LT
          ヽlAY      BE ENTERED AGAINST YOU FOR THE                          ヽ10NEY   DttACES                                               IN THE
          COヽ lPLAINT.lFTHIS OCCURS,YOUR WAGESヽ lAY BE ArTACHED OR                                                                                 OR
          REAL ESTATE YOU OWN〜 IAY BE TAKEN AND SOLD TO PAY THE                                                                               THIS
                                                        RED「/1′a
          ヽtT10N,DO Ⅳθ E17Z FÒJrVS1/どR177rrrjv●、E2Er」 υ′
                              「
                lfyou wヽ ho日         oこ hり cr and ttd山 誠
                                     た
          Lcg■ l Aid Socicty(202‐ 623‐
                                                       yOucanndarfordmpayattemaLlvyel覇 語遮瀬篤薦緊
                                                                                            :::the omctt oFぬ
                                       116!)or the Neighborhood Lじ gal Scrviccs(202‐ 27,‐ 5100)FOr halP or come to Suite 5000 at 500
                                                                                                                                                    c


          lndiana Ayenue, lJ.W., lor more inibrmation concerning places where you mtry ask flor such help.

                                                               Sce revene ride lor Spanish translaHon
                                                                Vca al dorso la traduccirin al espriol




        t'V-l I l0[Rev.   June J0l   7J                                                                                          5o,ci CL Civ.R4
                  Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 5 of 9


  ←
  〉
                                               rⅢ B圏 ̲■        SUPEШ                                      °   DE COLU卜 BLヽ
                                                                             :l≧         Ptt「
                                                                    secci611 de ticcio● es Ci■ 1les
                                                  500 1ndl■ na.ヽ ヽ
                                                                 enu、        N.｀ V..Suite 5000,VVasbintt● ■lD.C̀20001
                                                           1cilrr,.。   :(102)37'‐ 1133 Sit10 web:www.dCcourtS.=oV




                                                                           Deman,iante


                                                                                                           ).,imero rle   C rso:



                                                                            Dぜ mandユ dO


                                                                            CrrATOR10
      ll   susodicho Dernondado:
                    Pcrlapresentese[ecitalcomParecerysel.requEeentregirrunaCoilestaci6or[aDemandaadjunta'seaen
                                                                                 despuEs quo usted ha;ra recrbirlo este
      persona o por medio               d"   ,;.G;;,             puzo ,re i.iqiiun (21) dias contados
                                             "i "r            citarorio. Si usted est6 sieudo iemasdado eo calidad
                                                                                                                         de o6ciai o
      litatorio, e.rcluyeudo .f ai* *i.=*o i. t" .ut egr ,let                              ,ler Distrito  de cor.uo.bia, tieno *sted
       rgeota rrer risbiemo a" r*-ii[a"s unidos
                                                      a" u".rir-eira o der cobieruo
                                                                             citatsrio, pxftr Etrtregi' su cootesiaci6o Tiene que
              (60) dias, conrado;,:.rpr". que usted hall recibido este
                                                                     de. Ia parte'lemaodantE' El nombre y direcci6a
      seseura                                                                                                          det
      :nviarle For corr?o rr";p*i;-su'ContestaciOo J,,UogtAo                 abogado, tieue que enviarle ar demardaote una
                                                                   oo tieoe
                                                      si er a.*aoaiao
       rbogedo irpareceo of nna JJ est" documetrto.
                                                                      en este Citatorio'
       Gi;;;   tiCoot"rtu"lor, por correo a la direcci6tt que aparec'

                .\ustedtambi6nsolorequirepfEsetrtarlaCoutestaci6ooriginalallribuoatentaoticirra5000,sitoeu50o
                                                               luues a vieleso eotre las 9:00 o'm' y tas t2:00 del
                                                                           p;':;"                                  mediodie
                                                  y 5:00
       lqdiana A.renue, N.W,, enUe tas S:f O a.m.                                                 que usted le eotregue ol
       tos riibados. Llsted puede preseotar [a contestacfio
                                                                      mte  el   iag".r
                                                                              Jue.z ya sea  antes
                                                                                                                          Si
       ,lemaudaate uoa copia ,J; l""a;t";;ci6n o ec "t Pi;;o;;1a"tu
                                                                     tl ) Ai* de haberle hecho la etrtregE al demaudante'
                                                                        un       ea reberdia courra usted parir que se haga
       usted incumptu        pr"*rJ-una contestact6",';;H;J;i              tarto
                        "oo que se busca ea la
        .f..ii"n et uLagravio                                  ileoanda
                                                                                                    ,sE   C*ELWO DEL TRIBLT,IL

llt                  h
                                                                                                                            iubsecretaio
       I)i reccton


                                                                                            Fecha

           relefOnO                                                                                                   0さ 16● 6t Lユ :」 :ch.ha・ r=0:1202)871‐
                                                                                                                                                              ■823
                                                                                                 uF6 'raductlofl
           ,D島 ヨ督,■ 打竜看 {202)379‐ 1823                 '/surl{ez :poalar su { 2C2) 37?-Jaz5 cour
                                                                         崚             rh,lci  rcrr"   AoY.rTl   (202)379■   828 ニユ      ・・静
                                                                                                                                          ●
                             ■1秦諄増掛 1鼈 嵐20鋤       1704823重轟燿鼎




            ご′
            一‐=一==― =一=一==一 言丁丁貢可貢
                         .



            ̀CrDθ                  爾軍 冨戸 F五話ご話話冨TttT裏耳冨冨蔑高高:品 os det Lc=■ 1｀ こ
                                                       m恒 面山め¨ 卸
            ぶ占   1:W託 罵 誡 ∴ ==TT丁=百 =再 =罵
            i詰 ￨]1蒸蔦              ,ヽ 1ギ
                                              肯事            場甲           W雌
                                          illliI話品 岳墓 :。 bre c品 lL=ェ cs」 cnde
                                                                                           制 郷 描 童…
                                                                                         putlde pedral・ ■
                                                                                                        dユ J respeCり



                                                                         !'er r[ ,lur:o cl ,iriginal en inglis
                                                                       jee relcrse ;rtle ior English ori3inrl

   ｀
                                                                                                                                           luper. Ct. Civ.   K   I
  ιV̲ヽ     11.〕   [Rev June lり   lマ 1
                    Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 6 of 9




   superior court of the District of-columbia
                                              CⅣ L DIVIS10N… CrVIL ACT10NS BRANCH
                                                               NFOunTЮ N SttET                   ■       9‐ 0005134
                                                                              Case Numbcr:

                                  VS                                          Date:


Qrlb'Lr| Iv\4Ll l.{./                                                         n    One of the defendants is being sued
                                                                                   in their official capacity.

        ビ                                                                                    Relationship to Lawsuit
    留2じで響 ざヘ                                                                                     □        A"omey for Plaintiff

                                                                                                 □ sdfero s→
Teltphone N。            :      Siガ dijtり nincJ Bar N。
                                    融印 轟 亀 ̲"≦・ や     つ
                                                                         ,:


                    ヽ
                    ンと      レ
                      Iレ 4は ィ0卜 〔]ジ び
                                                      に
                                                                               町                          l2   Person Jury
罵1:Ttn塁 戦婦 ぃw、 誰 :i躍                                                                                                                          ″̀.n・ ナ
PENDINC CASE(S)RELATED TO THE ACr10N BEING FILED
Case No.:.                                                   Judge:                              Calendar #:


Case No,:                                                    Judge:                              Calenda#:


                     OF SUIT:               ,′ ∂ο
                                   (Crlecた ο′    κ                                    f
A.CONTRACTS                                                           COLLECTTON CASES

  □ 01 3Fach oFConttct                                       l.t Under$25,000 Pltf. Cranls Consent   El   t6 Under t25,000 Consent Denied
  E]02 8reach ofWamnty                                       t7 OVER $25,000 Pltf. Crants   Consentfl l8 OVER        525,000 Consent Dcnied
  □ 06 Negolabk hsmment                                      27   tnsurancer'Submgation              T-126 tnsurancdSubrogalion
  □ 07 Pcrsond Pmpe●                                              Over$25,000PltCCransConsent Over525,000ConsentDenied
  口 :3 EmPioyment Disc■ mination                     E]07 insumncJSubЮ      gado■     E]34 LttrancJSubЮ ga〔 on
                                                           Under S25,000 Piti Crants Consent             Undcr S25,000 Consent Denicd
  □ 15 Spcdal Education Fecs
                                                     Eコ 28 Motion to Conirln Arbitration


B,PROPERTY TORTS
  E]ol Aubmobne                                      □ 03 Deshclon ofPivatc Prope"               □ 05T           spass

  □ 02 Conversion                                   Eコ 04 Propcr″ Damage
  Eコ 07 Shoplining:D.C.Code§                  27‐   102(a)


C,PERSONAL TORTS
    □ □ □鴫 □ □□ □




               0l Abusc oiPrricess                   口   10 1nVasiOn or P● ,acy
               02
               03
                    Alienation of Affection
                    Assault and Battery
                                                     □
                                                     □
                                                         ll Libel and Siandcr
                                                         :2M測 にbus hterrernce                        □博   靴脚蹴 い∝
               04   r\utomobile- Personal Injury E]i3Malicious Prosecution                           匡]!9 WЮ      ngtti EvlcJon
               05 Deceit (Misreprcsentation)         匡]:4     NIatpnctice Lだ gal                     □    20 Fricndly Suit

               06 False Accusation                   □  15ヽ lJp口 ote Medに Jt臓 ヽ 電 Wttng価 10‐ D Eコ
                                                                                                  =:Asbcstos
               07 False r\rrest                      Eコ 16 Negligencc‐ (Not Automobile,        □ 22 To対 cん Iass              To■ s

               08 Fmud                                     Not Malpraclcc)                     □  23 Tobacco


                                                    SEE REVttRSE S:DE AND CHECKIIERE


'V̲196′ June 2015
〔
       Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 7 of 9




                              Information Sheet, Continued

C. OTHERS
  [-l    0l Accounting                      □    17ヽ lo」 t Personnel Act(OEA)

  fl     02 Att. Before Judgment                 (D̲C.Code Title l,Chapter 6)
  fl     05 Ejectment                       □     18 PЮ duct Liabinty
  fl     09 Special Writ/lVanants
         (DCCode$ ll-941)                   E]24 Applicadon to Confr軋 Modi″                ,




  E      to Traffic Adjudication                 Vacatc Arbitration Award(DC Code゛              16401)
  E      IIwritofReplevin                   E]29 Mclt Per50nnd ActtOHR)
  fl   l? Enforce lvlechanics Lien          □ 31 Hougng Code Reguほ dons
  T_.l I 6 Declaratory Judgmcnt             Eコ 32 Qui Tam
                                            □ 33 WhistieЫ ower




  l--1 03 change of         Name            fl t; titet of [nformation                         □ 21 Pcldon for Subpocna
  EI 06 Foreign JudgmentrDomestic           EJ   l9 Enter Administrative order        as            〔RIie 28‐ I(b)]
  l--l 08 Foreign JudgmenUkrtemational Judgment I D.C. Code $                                  []22 Releaseヽ lechanicS   Lien
  T-l IlCorrectionofBirthCertificate 2-1802.01(h)otll-l5l 9(a)l                                □   23 Rule 27(a)(1)

  l--l t-l Correction of lvfarriage [--l ],0 lvlaster lvteter tD.C. Code i                          (Perpemate Tesimony)
              Certificate                            42-3301, et seq.)                         □   24 Peddon fOr Sttuctured Setlement
  Eコ 26 Peulon rOr c市 il Aset ForFeilurc(VehiCI●          )                                    □   25 Pc16on for Liquidation
  匡コ 27 Pci」 on for Civil Asset ForFeiture(CurrCncy)
  匡コ 28 PcIlon for Civil Assci ForFciture(OthCrl




D, REALPROPERTY
  f-1
  .J
      no o-^t o---+,
      v, rrwsr. rvPrru-rrwqr
                             D-^t s!.qiY
                                  c+..a            lJ   vv n,.i-r
                                                   ll-Inq  Y-r-.
                                                                  T;rt-
                                                                  r.rrY

  !j     12   Specifc   Performance                l-l   25 Liens: T&\    I   Water Consent Granted
         O+  Conaemnation (Emincnt Domain) Ef            l0 Liens: Tar / \Yater Consent Deoied
  fi     tO lto.tgrg" ForeclosurEJudiciat Sale     E     I t Tax Lien Bid OffCertificate Consent       Cranted
  [--l   I I Petition for Civil Asset Forfeirure (RP)




                        r\ttorney's Signature                                                                  Date




(iV■ 961」 une 2015
        Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 8 of 9




                                                                        First Class Mail
                   D. C. Superior Court                                  U.S.Postag。
                   500 Indiana Avenue, N.W.                                  Paid
                   Room5fi)0-Q                                         Washngton,D.C.
                                                                        Pe面 t No.1726
                   Washington D.C. 20001




                                   ROBERT MUELLER
                                   955 Pennsylavina Avenuc NW
                                   WASHINGTON,DC 20535
2019 CA 005184 B

                                                                            ′  ′
                                                                               ル    ′′
                                                                                 ′ ′み   カ
                                                                "r//1JIIffノ キ
                                                                げ            ウ
                                                                             みリ ヴ
                                                                                ′    雹々
                                                                                      ザ〃
                                                                                      jr‐
                                                                                            J′   ffJギ
                                                                                 ̀イ                               1′

                                                                                                        1:ノ   122019




                                      6:OZ IZ 10‖




                              lpalcedsq _t p8u0d0l
             Case 1:19-cv-03819 Document 1-1 Filed 12/23/19 Page 9 of 9




                   THE SIIPERIOR COURT OF lJtt DISTRICT OF COLUMBIA
                                                   Civil Di宙 slon

                                              November 12,2019

    CASE NAM田 :       AAREN STRPL]N Vs.ROBERT MIELLER

    CASE NO.      2019 CA CX15184 B

The abovefaptioned Ci宙 l Actions casc has becn scheduled for Scheduling Conference Hcanng on me date and
time shown below̲ The attomeys and any palty notrepresented by an auomey must appabefore Judge FERN
FLANAGAN SADDLER

    HEARING DATE=FHday,JaEnuary 17,2C12CD
    TIME:9:30 am
    LOCAT10N: 51XIIndina Avellue Nミ、
               *wn
               *Cqqrttopp-lAQ-- -.-..
                        smrlcroN,bc        2000i




                    PLEASE BRING T□ S NOTICE WrIE YOU WHEN YOU APPEAR.

                                                       C市 il   D市 islon




                                    ..ftili r,       ̀ .:      ̀:   ,̲:̀J   . ・ ・
